DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the claimed filed on 04/29/2021.
Claims 5, 12, and 18 are canceled.
Claims 21-23 are new.
Claims 1-4, 6-11, 13-17, and 19-23 are allowed. These claims are renumbered 1-20 on allowance.

Drawings
The Drawings filed on 08/10/2020 are acceptable for examination purposes.

Specification
The Specification filed on 08/10/2020 is acceptable for examination purposes.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al. - US 20200082270 A1 - teaches a partitioned deep learning pipeline training infrastructure is utilized in which the deep learning pipeline is partitioned into a FrontNet subnet model that executes within the secure trusted execution environment (TEE), and a BackNet subnet model that executes outside the TEE, using Collaborative learning.
Harlap et al. – “PipeDream: Fast and Efficient Pipeline Parallel DNN Training” - teaches another approach to distributed training, model parallelism, is used traditionally for models that are too large to keep in a worker’s memory or cache during training.
McMaham et al. – “Communication-Efficient Learning of Deep Networks from Decentralized Data” - teaches Federated learning (Examiner notes that Federated learning is another way of saying Collaborative learning.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific accumulating respective gradients computed by the computing device for the respective composite layer for all of the plurality of micro-batches of the mini-batch to generate respective accumulated gradients for the composite layer, and updating parameters of the respective composite layer using the respective accumulated gradients, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.